Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 2/25/22.

The application has been amended as follows:
Please cancel claims 2 & 12 and amend claim 1 and claim 3 as follows:

1. (Currently Amended) A lithium secondary battery, comprising: a cathode; an anode; and a non-aqueous electrolyte having lithium ion conductivity, wherein: a lithium metal is precipitated on a surface of the anode during charge of the lithium secondary battery, the lithium metal is dissolved from the surface of the anode in the non-aqueous electrolyte during discharge of the lithium secondary battery, the non-aqueous electrolyte contains a solvent and a lithium salt, the solvent includes a fluorinated ether, and the fluorinated ether is represented by the following chemical formula:  
    PNG
    media_image1.png
    155
    361
    media_image1.png
    Greyscale
 where: n represents an integer of not less than 1, R1 is CF3CH2-, R2 is -CH3 or -CH2CF3, and X1 - X4 each are, independently, a hydrogen atom, a fluorine atom, or -CF3, X1 - X4 are not simultaneously a hydrogen atom, ,
wherein a volume ratio of the fluorinated ether to the solvent is not less than 50%, and
wherein the lithium salt contained in the non-aqueous electrolyte has a concentration of not less than 3 mol/L.

2. (cancel)

1, wherein a volume ratio of the fluorinated ether to the solvent is not less than 60%.

12 (cancel)


Allowable Subject Matter
Claims 1, 3, 5-6, 11 & 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Kusumoto et al. JP2001/1243957, Yamada et al. (US 6,566,015), Sasaki et al. (US2013/065136) and Koh et al. (US 2015/0004501) has been presented and does not disclose:
a fluorinated ether that is represented by the following chemical formula:  
    PNG
    media_image1.png
    155
    361
    media_image1.png
    Greyscale
 

where: n represents an integer of not less than 1, R1 is CF3CH2-, R2 is -CH3 or -CH2CF3, and X1 - X4 each are, independently, a hydrogen atom, a fluorine atom, or -CF3, X1 - X4  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723